Title: From John Adams to Benjamin Waterhouse, 19 July 1819
From: Adams, John
To: Waterhouse, Benjamin



dear Waterhouse
Quincy July 19th. 1819

I have heard Friend Lancaster, with pleasure, he is an excellent scholastic and academical disciplinarian—I wish he had the melodious Voice the graceful attitude’s and dignified Motions and gestures of the Revnd George Whitefield, of wonderful memory.—
Lancaster formes his company’s into Battalions, Battalions into Regiments, his Regiments into Brigade’s—and teaches them all his Tactics with as masterly skill as Frederick or Napoleon could have done and all this without a whip—ferule, or Box on the ear—and all this by the simple action of that main Spring of human nature, Emulation, how much more honourable to poor human nature is this System than the old one of scolding, snarling growling Boxing whiping—I believe his Itinerant holdings forth, will do more good than Whitefields did 70 years ago—
I am very sorry I did not see your Son—I congratulate you on your marriage* *Premature— though you have not condescended to inform me of it—Lord Loveatt, when on trial for his life had heard the testimony of Sir Everad Faulkner, very decisive against him—the Court asked the Prisoner if he had any questions to put—or cross examination to make of the Witness—Loveatt answered—my Lords I have nothing to say to Sir Everand Faulkner but to wish him joy of his young Wife—Your wife young, or not young, I shall be glad to see her with you at the Hermatage of your old Friend—

John Adams